In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-355V
                                      Filed: June 23, 2016
                                         UNPUBLISHED

****************************
JAMES HOOPER,                             *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Hepatitis B (“Hep B”); Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing
AND HUMAN SERVICES,                       *      Unit (“SPU”)
                                          *
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On March 18, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that following a November 10, 2014 vaccination for
hepatitis B (“Hep B”), he suffered from a shoulder injury related to vaccine
administration. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On June 22, 2016, respondent’s counsel filed a Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “concluded that petitioner’s alleged injury is
consistent with shoulder injury related to vaccine administration (“SIRVA”), and that it
was caused in fact by the Hep B vaccine he received on or about November 10, 2014.”

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Id. at 3-4. Respondent further agrees that petitioner has satisfied all legal prerequisites
for compensation under the Vaccine Act. Id. at 4.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2